I do not agree that Court of General Sessions did not have jurisdiction to impose sentence because the jury found the value of the stolen goods received to be eighteen dollars, which latter is tantamount to saying that the Court had no jurisdiction to try the case.
The indictment fixed the jurisdiction in this respect. It alleged the value to be over twenty dollars. "And where the grade of an offense depends on the amount, as in larceny, in determining the jurisdiction of a justice (Magistrate) the statement of value in the complaint is controlling, and not the finding of the Court or jury." 16 R.C.L., 363. The same statement of the law, with the same citation of decision *Page 425 
authority, is found in the successor text to R.C.L., to wit, 31 Am. Jur., 739-40. To the same effect is the following from 14 Am. Jur., 918, in the discussion of Criminal Law: "Whether an inferior Court has jurisdiction of a particular offense must be determined by the allegations of the complaint and not by the facts proved on the trial." Similar statement of the rule is found in 22 C.J.S., Criminal Law, § 127, p. 211, as follows: "Whether or not a court has jurisdiction of the offense in a particular case is determined fromthe allegations in the accusation. It does not depend on the sufficiency of the accusation, as such, or the propriety of the venue, or the facts appearing in the case; nor is it affected by the plea of accused, or by the correctness of the court's determination of the issues involved." (Emphasis added).
There is another consideration which makes appellant's position untenable. If his contention should be upheld, the next natural step would be prosecution of him in a Court of magistrate where the jury might find the value of the stolen goods to be twenty dollars or more which would deprive that Court of jurisdiction, so an accused found guilty in both forums of the gravamen of the offense, namely the receiving of stolen goods knowing them to be stolen, would doubtless urge the anomaly that he could not be punished.
The latter would make a mockery of the law which does not seem to be required by a fair interpretation of the pertinent statutory provisions, as will be briefly set forth.
Code Section, 1161, makes the receiving of stolen goods a misdemeanor punishable by imprisonment in the discretion of the Court, provided (the word of the statute) that when the stolen property is of the value of less than twenty dollars the punishment shall not exceed the limits of the jurisdiction of a magistrate to wit, imprisonment for thirty days or a fine of not over one hundred dollars. The proviso literally affects only the punishment when the small prescribed value is involved, and does not make a separate or distinct misdemeanor of the receiving of such small value *Page 426 
of stolen goods. It is strikingly otherwise in the case of larceny and the very preceding Section of the Code, 1160, describes "petit larceny" and makes of it a separate misdemeanor; not so with receiving stolen goods as we have seen. And it should be noted that the latter crime, defined in Section 1161, is punishable by imprisonment unlimited by the terms of that section except (or provided, as the statute says) when the value of the stolen property is less than twenty dollars. Thus it cannot be logically contended that receiving stolen goods is a misdemeanor, the punishment for which is within the jurisdiction of a magistrate, for plainly such is not the statutory provision. Jurisdiction to punish does not depend on whether the value is determined to be $18.00, as in this case, or $20.00 in another, such difference in value affecting only the degree of punishment.
In this view Code, § 3709, is not applicable. It prescribes the exclusive jurisdiction of Magistrates in criminal cases to be of those "in which the punishment does not exceed a fine of One Hundred Dollars or imprisonment for thirty days" with now irrelevant exceptions; and, as has been pointed out, the punishment prescribed by Section 1161 for one convicted of receiving stolen goods under its terms is imprisonment in the discretion of the Court without alternative of fine, unless the stolen property be of less value than twenty dollars.
This construction of the statutes mentioned is not in conflict with the provisions of Section 927 of the Code which gives magistrates jurisdiction of the offense of receiving stolen goods, among other things, "where they [Magistrates] would have jurisdiction of the larceny of the same goods or property." When the accusation, affidavit or warrant, lays the value of the stolen goods at less than twenty dollars, this section gives magistrates jurisdiction of the prosecution, which jurisdiction was not given in the present case because the indictment by the grand jury on which *Page 427 
the defendant was tried laid the value of the stolen goods at over twenty dollars, and the general rule is, as first above stated, that the accusation fixes the jurisdiction.
Furthermore, the effect of Section 927 is not controlling in favor of the appellant for another cogent reason. The terms of it confer upon magistrates jurisdiction of the "offenses of buying, receiving * * * of stolen goods * * *," but the vesting of such jurisdiction in magistrates is coupled with the condition that it exists "where they would have jurisdiction of the larceny of the same goods or property." It is not undertaken to vest exclusive jurisdiction in the Courts of Magistrates in such cases and the condition last quoted couples the section with Section 3709 in which larceny is expressly excepted from the exclusive jurisdiction conferred upon Magistrates by the terms of that section, and the two Code Sections can be construed together and both given effect only by the conclusion that Section 927 confers upon magistrates only concurrent jurisdiction with the Court of General Sessions of the crime for which the appellant was convicted by jury.
The former decisions of this Court relied upon by appellant's able counsel do not require a contrary decision to that indicated. They have been carefully considered, but the precise point now in issue was involved in none of them.